ORDER

CLEVENGER, Circuit Judge.
The court has received a March 28, 2001 order from the Court of Federal Claims.
On March 8, 2001, the Court of Federal Claims dismissed Alton B. Hornback’s complaint for lack of jurisdiction. Horn-back appealed on March 19, 2001. The trial court’s March 28 order states, in part:
This court has determined that its March 8, 2001, opinion and order contains errors that arise from oversight and omission. The court failed to accurately characterize and respond to plaintiffs contentions as set forth in the complaint and in plaintiffs response to defendant’s motion to dismiss----
It would seem an inefficient waste of judicial resources to proceed with appellate review of an opinion and order that this court recognizes is erroneous and stands ready to correct. Accordingly, this court requests that the Federal Circuit remand this action back to this court so as to permit this court to correct the errors contained in its March 8, 2001, opinion and order....
Upon consideration thereof,
IT IS ORDERED THAT:
The request is granted and this case is remanded to the Court of Federal Claims for further proceedings.